DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. 
Applicant argues that “the flush method of the instant application optimizes the threshold of plurality of segments…which is different form the multiple count values in the AAPA that all correspond to the same threshold.” Examiner notes that the broadest reasonable interpretation of the independent claim does not require the “optimized threshold” to be “optimized” by the method itself or even by the invention. The independent claims do not positively recite the “optimizing” of the threshold, they merely require that the thresholds are “optimized” at some time by some party. This does not require the threshold to be dynamically adjustable by the system itself and can be broadly interpreted to include basic static threshold initially set by the design engineer for a design specific reason. Thus, the limitations of the independent claims read on the described thresholds of the applicants admitted prior art. In comparison, dependent claim 3, for example, is indicated as allowable because it describes a particular manner by which the optimized thresholds are to be determined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art (“AAPA”) in view of US PGPub 2019/0188124 to Ferrante et al. (“Ferrante”) and further in view of US PGPub 2016/0283136 to Oe.
Regarding claim 1, AAPA discloses a flush method for a solid-state drive (SSD), comprising:
mapping a group of data to multiple segments of a mapping table (see paragraph 3 of present specification, a mapping table is used to map multiple LBAs to physical addresses, the mapping table is cut into multiple segments);
when one of the data is written, increasing one of the multiple count values corresponding to one of the multiple segments of the one of the data by a number (see paragraph 3 of present specification, when one of the LBAs is updated by the host, one of the multiple count values corresponding to the multiple segments is increased by 1);
determining whether the one of the multiple count values is greater than one of the multiple optimized thresholds corresponding to the one of the multiple count values (see paragraph 3 of present specification, a determination is made to see if one of the multiple count values reaches a threshold); and
executing a flush operation to write the one of the multiple segments into a memory and restoring the mapping table if the one of the multiple count values is greater than the one of the multiple optimized thresholds (see paragraph 3 of present specification, the flush operation is triggered and the whole mapping table is restored).
AAPA does not disclose generating a recording table for recording a total value and multiple count values corresponding to the multiple segments. Ferrante discloses a storage system wherein the 
AAPA and Ferrante do not disclose recording a total value and increasing a total value. Oe discloses a memory management system wherein a total number of IOs to all segments is recorded (see paragraph 68 of Oe). It would have been obvious at the time the application was filed to a person of ordinary skill in the art to record and increment a total value in order to maintain storage system usage information for analysis.
Regarding claim 6, the combination of references renders obvious a solid-state driving comprising:
a memory comprising a mapping table (see paragraph 3 of present specification); and
a control circuit configured to execute the flush process of claim 1.
Regarding claims 2 and 7, the combination of references renders obvious the flush method and solid-state drive further comprising storing the recording table in the memory (see paragraph 43 of Ferrante, the table may be stored in a storage memory).
Regarding claims 5 and 10, the combination of references renders obvious the flush method and solid-state drive further comprising acquiring the recording table from the memory after the SSD is powered on (it would be necessary to “acquire” the recording table in order to use the data stored therein).
Allowable Subject Matter
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 8, the prior art does not disclose or suggest the multiple optimized thresholds being determined by the claimed equation.
Regarding claims 4 and 9, the prior art does not disclose cleaning the recording table which allows the multiple optimized thresholds to go to zero.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL D TSUI/Primary Examiner, Art Unit 2132